Baldwin, J.
Suit was brought by plaintiff upon two promissory notes that were due. An attachment was prayed for, and as a cause therefor the petitioner alleged, “ that the de*557fendant was about to dispose of his property with intent to defraud his creditors.”
The District Court refused to sustain a motion of defendant to quash the writ, for the reason that there was no spch cause set forth in the petition as would entitle the plaintiff to fhe process of attachment; and from this ruling defendant appeals. In the case of Lockart & Co. v. Eaton, 3 G. Greene 543, this court stated the requisites of a petition for an attachment as applied to each class of debtors. Under this classification the court held'that the creditor was entitled to the writ if in his petition he alleged that the debtor “was in some manner about to dispose of his property with intent to defraud his creditors.” The language of the petition in this cause follows this ruling of the court and the requirements of the Code providing for such process, excepting the words, “some manner,” are omitted. The petition need not follow 'the exact words of the statute. It is sufficient if there is sub- . stantial compliance with its provisions, the requisite fact being clearly stated. We do not consider that the words, “some manner,” are necessary in order to make the affidavit complete. If the party was about to dispose of his property it 'is certainly conclusive that he was about to do it in “some manner,” and the particular manner the property was about being desposed of need not be stated.
Judgment affirmed.